Title: To Benjamin Franklin from Dorothea Blunt, 14 August [1772?]
From: Blunt, Dorothea
To: Franklin, Benjamin


Weymouth Augt: 14, [1772?]
When and where this may find you my Dear Sir I know not, but I hope soon, and that you [may be] in good health. I fancy my fears made [me tremble?] more than I believe I ought to have [done. But?] I own I thought you much indispo[sed when last?] I saw you in Craven Street, and I a[llow that] I was conceited enough to think that I cou’d [have] precribd better things than Madeira and ciniamon[?] not that I am an enemy to either in a healthful state, or in some diseases, but you appear’d [to] me to have (at the time you took them) too [much] on your stomach of the nature of sour to [take] any more without being more injured than benefited tho taken with your usual moderation. Be kind enough to believe I am not making any pretentions to knowledge in the nature or mixture of acids or of alkalins, for I have none, but I do remember to have seen my Father (to appearance) in the same state that you was in, and I also remember that such things appear’d to do him harm. I feel also so nearly for you the same degree of affection and respect that I felt for him, that it was natural for me both to think and say the same I shou’d for him, and to him. I know that you must think me very unwise for regretting the loss of pleasure that if I had en[joyed] would now be past and gone, but so unwise [am I] for the knowing that I cou’d have had [more of] your company than I have had [torn] wou’d have been pleas’d with [torn] company. I say my being thus [torn] will make me regrett the loss of [torn] spite of Madam understanding that [torn] by and pronounces it to no purpose.
I must not own that Weymouth does not please me because it is without all controversy [the?] most pleasing place for walking, riding [bath?]ing and going upon the water, and if these are not the most pleasing amusments at this season and in such Italian weather, what are? And why then, it is natural to ask, am I not pleas’d with it? To which I answer, that as much as I can be pleas’d with these amusments, I am, but having been accustom’d to the society of sensible people and finding here either no companonable people or none that have leisure to be such, I shou’d not feel very sorry to set off tomorrow tho by so doing I shou’d Miss seeing the beauxs at the Ball, and dancing withal. If I had not made a vow to keep [in good humour?] I should certainly have been [horrid] cross having been three post days at the office for letters [and] not getting one, there being none there [to get?]. I shall write by the same post that conveys [this to] Broad Street, first because I fear she [may not hear?] of me by you for I hope you have ta[ken your usual sum?]mer flight, and next because I have [reason to?] think that tho I have not been ungrate[ful or un]kind Mrs. Hewson may think me both and [tho’ not?] very apt to think the worst of people she may when Will: has been cross feel a little inclin’d to think less well of me than I deserve.
Can any living Soul complain of this weather? And yet I dare say Many do. To be sure I being neither a Stable or Cow keeper have no reason so I shall not tho to be sure we ought to have rain if it was only to lay the evil spirit in every lane and road and street that is monstrously troublesome even to people of fashion. Dont wonder if I shou’d return a fish, or at least an amphibious animal, as I dwell by the Sea side go in and on it, and feed on the fish thereof. I love dearly to write to you tho I hate you shou’d read my letters. Now as nobody else can pray as youre a wise Man, contrive some method of my being pleas’d and not hurt, and this if you can without my being at the trouble or expence of learning to write. About ten days hence I expect to leave this place and to be for a week at Sir Chas: at Odiham Hants. [If] I can love you more I most certainly shall. [If you] feel inclind to write to me, take notice that [I know you] too well to desire one unless you are mak [torn]. Give my affectionate compliments to Mrs. [Stevenson and?] believe me Dear Sir most heartily and [torn] friend and obligd Humble Servant
D: Blunt
 
Addressed: Doctor Franklin / Craven Street / Strand / London.
